Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
			Response to Amendment 
This Office action has been issued in response to amendment filed on 09/30/2022
Claims 1-20 pending. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  

		Response to Arguments
Applicant’s arguments regarding the amended claims were fully considered.  The amendment explicitly linked the number of nodes in the second to the providing of hash clause hence changing the scope of the claim which is  moot in view of the new ground of rejection., In addition the claims do not recite any reason why the number of nodes in a tier is less than the number of nodes in another tier. This limitation is interpreted as a design choice with any patentability weight.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 11341102.Although the claims at issue are not identical, they are not patentably distinct from each other.


Allowable Subject Matter
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above double patenting rejected is addressed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-3, 5-7, 9 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patterson et al (hereinafter Patterson) US Publication 20200005403 and Dubnicki et al (hereinafter Dubnicki) US Publication No. 20100064166 in view of the IDS reference titled “Blockchain in commercial real estate”, hereinafter NPL-DOC-1.

As per claim 1, Patterson teaches:
A multi-tier blockchain-based method for document transformation and 2accountability, comprising:
 3receiving a set of transaction documents ; 
(Paragraphs [0003]-[0004], [0018], [0020], [0023] and [0030]-[0031]) 
and 4recording the transfer via a multi-tier blockchain, comprising: 
5storing the set of transaction documents on a ledger associated with two or 6more supernodes in a tier of supernodes; 
(Fig. 1-2 and paragraphs [0003]-[0004], [0018], [0020], [0023] and [0030]-[0031], wherein the master node is the supernode and broker node is the different tiered node) 
7providing a cryptographic hash of the set of transaction documents to a 8different tier of nodes; 
(Paragraphs [0025], [0036], [0039]-[0041] and [0051])
and 9storing the cryptographic hash of the transaction documents on a ledger 10associated with each of the nodes in the different tier, 
(Paragraphs [0025], [0036], [0039]-[0041] and [0051])
Patterson does not explicitly teach a number of supernodes in 11the tier is larger than a number of the nodes in the different tier, however in analogous art of transaction management, Dubnicki teaches:
7providing a cryptographic hash  to a 8different tier of nodes having less nodes than the tier of supernodes; 
(Paragraphs [0058] and [0062], wherein the a storage node is included in a number of supernodes which means they are storage nodes than supernodes)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Patterson and Dubnicki by incorporating the teaching of Dubnicki into the method of Patterson. One having ordinary skill in the art would have found it motivated to use the content management of Dubnicki into the system of Patterson for the purpose of managing transaction processing.
Patterson and Dubnicki do not explicitly teach receiving a set of transaction documents for transfer of real property, however in analogous art of transaction management, NPL-DOC-1 teaches:
 	receiving a set of transaction documents for transfer of real property
(Page 3, wherein the transaction is immutable real estate transaction (CRE) , pages 4-5 reciting CRE transaction and page 22, reciting immutable transaction) 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Patterson and Dubnicki and NPL-DOC-1 by incorporating the teaching of NPL-DOC-1 into the method of Patterson and Dubnicki. One having ordinary skill in the art would have found it motivated to use the content management of NPL-DOC-1 into the system of Patterson and Dubnicki for the purpose of managing target transaction type.

As per claim 2, Patterson and Dubnicki and NPL-DOC-1 teach:
 	A method according to Claim 1, further comprising: 2selecting one of the supernodes in the tier for adding the set of transaction 3documents as a block for providing to the other supernodes for storage.  
(Paragraphs [0031] and [0047])( Patterson)


As per claim 3, Patterson and Dubnicki and NPL-DOC-1 teach:
  	4A method according to Claim 2, further comprising: 5broadcasting the block to the other supernodes for storage via the selected 6supernode.  
(Paragraphs [0018], [0020], [0023] and [0030]-[0031], wherein the master node transmits transaction to plurality of broker nodes)( Patterson)

As per claim 5, Patterson and Dubnicki and NPL-DOC-1 teach:
1A method according to Claim 1, further comprising: 
2digitally signing each document in the set of transaction documents.  
(Paragraphs [0039] and  [0041])( Patterson)

As per claim 6, Patterson and Dubnicki and NPL-DOC-1 teach:
  	1A method according to Claim 1, wherein the set of transaction documents 2includes at least one of a real estate contract, chain of title, proof of escrow funding, and 3property deed.  
(Page 5 and 15, teaching title transfer)(NPL-DOC-1)


As per claim 7, Patterson and Dubnicki and NPL-DOC-1 teach:
  	A method according to Claim 1, further comprising: 2308.US.CON.apl- 70 -determining the two or more supernodes based on a characteristic of the transfer of real property comprising one or more of location of the real property and value of the real 4property.
(Fig. 1-2 and paragraphs [0003]-[0004], [0018], [0020], [0023] and [0030]-[0031], wherein the master node is the supernode and broker node is the different tiered node)( Patterson) and (Page 12 and 19-20)(NPL-DOC-1)
  

As per claim 9, Patterson and Dubnicki and NPL-DOC-1 teach:
1A method according to Claim 1, further comprising: 
2storing confidential documents separate from the set of transaction documents.  
(Page 26, column 2 wherein private transaction is the confidential transaction)( NPL-DOC-1)


As per claim 20, Patterson and Dubnicki and NPL-DOC-1 teach:
 	1A method according to Claim 1, wherein the set of the transaction documents 2are stored on the two or more supernodes for at least one of a predetermined amount of time or indefinitely.
(Fig. 1-2 and paragraphs [0003]-[0004], [0018], [0020], [0023] and [0030]-[0031], wherein the master node is the supernode and broker node is the different tiered node)( Patterson)


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Patterson and Dubnicki and NPL-DOC-1 in view of William Brain Evans (hereinafter Evans) US Publication No 20200007343. 


As per claim 4, Patterson and Dubnicki and NPL-DOC-1 do not explicitly teach supernode transmits a 2request for notarization of the block to one of the nodes in the different tier with the 3cryptographic hash, however in analogous art of content management, Evans teaches:
supernode transmits a 2request for notarization of the block to one of the nodes in the different tier with the 3cryptographic hash.  
(Paragraphs [0079], [0088], [0097] and [0134])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Patterson and Dubnicki and NPL-DOC-1 and Evans by incorporating the teaching of Evans into the method of Patterson and Dubnicki and NPL-DOC-1. One having ordinary skill in the art would have found it motivated to use the content management of Evans into the system of Patterson and Dubnicki and NPL-DOC-1 for the purpose of managing transaction validity.




Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Patterson and Dubnicki and NPL-DOC-1 in view of Reinberg et al (hereinafter Reinberg) US Publication No 20190179806. 

As per claim 8, Patterson and Dubnicki and NPL-DOC-1 do not explicitly teach 2 choosing the selecting supernode based on a proof of work problem or using a 3random number via seed, however in analogous art of transaction management, Reinberg teaches:
 	choosing the selected supernode based on a proof of work problem or using a 3random number via a seed.  

(Paragraph [0035])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Patterson and Dubnicki and NPL-DOC-1 and Reinsberg and Biyani by incorporating the teaching of Biyani into the method of Patterson and Dubnicki and NPL-DOC-1 and Reinsberg. One having ordinary skill in the art would have found it motivated to use the content management of Biyani into the system of Patterson and Dubnicki and NPL-DOC-1 and Reinsberg for the purpose of optimizing leader node election..



Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Patterson and Dubnicki and NPL-DOC-1 in view of Shaul Kfir (hereinafter Kfir) US Publication No 20190295182. 

As per claim 10, Patterson and Dubnicki and NPL-DOC-1 do not explicitly teach copy of the generating a watermark on each of the confidential documents for each of the parties 3of the transfer of real property, however in analogous art of transaction management, Kfir teaches:
 	67 generating a watermark on each of the confidential documents for each of the parties 3of the transfer of real property.  

(Paragraphs [0046], [0058] and [0076])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Patterson and Dubnicki and NPL-DOC-1 and Kfir by incorporating the teaching of Kfir into the method of Patterson and Dubnicki and NPL-DOC-1. One having ordinary skill in the art would have found it motivated to use the content management of Kfir into the system of Patterson and Dubnicki and NPL-DOC-1 for the purpose of managing transaction confidentiality.


Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Patterson and Dubnicki and NPL-DOC-1 in view of Mahendran Muthu Pandian (hereinafter Pandian) US Publication No 20190102761. 

As per claim 11, Patterson and Dubnicki and  NPL-DOC-1 do not explicitly teach generating the set of transaction documents using templates, wherein each template 3comprises a plurality of data fields each associated with a data field identifier and the data 4field identifiers are same for the data fields that are the same in different documents, however in analogous art of transaction management, Pandian teaches:
 	12generating the set of transaction documents using templates, wherein each template 3comprises a plurality of data fields each associated with a data field identifier and the data 4field identifiers are same for the data fields that are the same in different documents. 
 (Fig. 6 and Abstract and paragraphs [0015]-[0016] and [0037])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Patterson and Dubnicki and NPL-DOC-1 and Pandian by incorporating the teaching of Pandian into the method of Patterson and Dubnicki and NPL-DOC-1. One having ordinary skill in the art would have found it motivated to use the content management of Pandian into the system of Patterson and Dubnicki and NPL-DOC-1 for the purpose of managing transaction generation.





Conclusion
As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        10/14/2022